                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JULIE ANNE WAIT,                           )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )   CIVIL ACTION NO. 18-0201-MU
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
                                           )
              Defendant.                   )

                                        JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be REVERSED and REMANDED pursuant

to sentence four of 42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89 (1991),

for further proceedings not inconsistent with this decision. The remand pursuant to

sentence four of § 405(g) makes Plaintiff a prevailing party for purposes of the Equal

Access to Justice Act, 28 U.S.C. § 2412, Shalala v. Schaefer, 509 U.S. 292 (1993), and

terminates this Court’s jurisdiction over this matter.

       DONE this the 18th day of September, 2019.

                                     s/P. BRADLEY MURRAY
                                    UNITED STATES MAGISTRATE JUDGE




1
 Andrew M. Saul became the Commissioner of Social Security on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Saul is substituted for
Nancy Berryhill as the proper defendant in this case.
